DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending in this application.  The amendment filed 23 February 2021 has been entered and the following has occurred: Claims 1, 3, 5-6, 8-9, 11, 13, 15-16, 18-19, & 20 have been amended.  Claims 2, 4, 7, 10, 12, 14, & 17 have been cancelled.  No Claims have been cancelled.
Claims 1, 3, 5-6, 8-9, 11, 13, 15-16, 18-19, & 20 remain pending in the application.

	
Claim Objections
Claim 5 is objected to because of the following informalities:
Regarding Claim 5, the limitation “into th neural network” is made rather than “into the neural network”
Appropriate correction is required.








Claim Rejections - 35 USC § 112
Claims 1, 11, & 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Due to newly proposed amendments, the listed Claims now contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, Claims 1, 11, & 20 recite “displaying, by the device, the type of bug associated with the bug bite”, however there is a lack of support for the manner in which the system displays the type of bug associated with the bug bite.  While various aspects of machine learning are recited in Applicant’s specification for the purposes of diagnosing a bug bite or type of bug associated with the bug bite, such as based on the model receiving image and descriptive symptom data of various bug bites, see Applicant’s specification Par [0051], there is a lack of support when it comes to the manner in which the system chooses a candidate image of the type of bug associated with the bug bite to be displayed to the user.  Does the system parse a database of insect images that are already stored within the system (but is not explicitly mentioned in the specification), and then choose a candidate image of the type of bug associated with the bug bite based on matching a name of the bug to a file or folder of the same name and subsequently display the image of the insect to the user?  Does the system utilize internet capabilities to find an image of the candidate insect by populating an online search engine with the name of the bug and then choose the candidate image and subsequently display the image to the user?  These questions demonstrate the specification’s lack of description in terms of how the system chooses a candidate image of the type of bug associated with the bug bite to be displayed to the user.  As a result, there is a lack of support in Applicant’s specification to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention, specifically with respect to the aspects of “displaying, by the device, the type of bug associated with the bug bite”.  Therefore, Claims 1, 11, & 20 fail to comply with the written description requirement.  See MPEP §2163 and MPEP §2163.02 for more information.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-6, 8-9, 11, 13, 15-16, 18-19, & 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1, 3, 5-6, & 8-9), machine (11, 13, 15, 16, & 18-19), and manufacture (claim 20) which recite steps of:
receiving an image of a bug bite;
receiving a location at which the bug bite was sustained;
inputting the image of the bug bite and the location at which the bug bite was sustained;
determining a type of bug associated with the bug bite and a treatment facility location or treating the bug bite based on inputting the image of the bug bite and the location at which the bug bite was sustained
displaying the type of bug associated with the bug bite and the treatment facility location for treating the bug bite, based on determining the type of bug associated with the bug bite and the treatment facility location for treating the bug bite
These steps of receiving and inputting information associated with a bug bite, determining a diagnosis for the bug bite and type of bug associated with the bite based on received information, and displaying the type of bug associated with the bug bite and the treatment facility location for treating the bug bite, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the receiving information language, receiving and inputting information in the context of this claim encompasses a mental process of the user 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 5-6, 8-9, 13, 15-16, & 18-19, reciting particular aspects of how receiving, inputting, or determining information about the bug bite may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a device, memory, processor, a neural network amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0019], [0032], [0032], & [0050], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving or inputting information associated with a bug bite amounts to mere data gathering, recitation of determining a type of bug associated with the inflicted bug bite based on received information about the bug bite amounts to selecting a particular data source or type of data to be 
generally link the abstract idea to a particular technological environment or field of use (such as recitation of a using a data model or neural network, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such claims 3, 5-6, 8-9, 13, 15-16, & 18-19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3, 5, 13 & 15, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 8 & 18, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 6, 9, 16 & 19, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving information associated with a bug bite, Symantec, MPEP 2106.05(d)(II)(i); determining, via a data or information model, information that identifies the bug bite, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); providing information that identifies the bug bite, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); receiving and storing information about a bug bite, storing a data or information model for determining information to identify the bug bite, storing instructions to be executed by a processor to perform the abstract idea, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 5-6, 8-9, 13, 15-16, & 18-19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 3, 5, 13, & 15, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 6, 9, 16 & 19, which disclose informational or data models to be used for performing the abstract idea, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 8 & 18, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 3, 5-6, 8-9, 13, 15-16, & 18-19, receiving and storing information about a bug bite, storing aspects of a data model or neural network for determining information to identify the type of bug associated with the bug bite and for determining a treatment facility location, storing instructions to be executed by a processor to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-9, 11, 13, 15, 18-19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koruga et al. (U.S. Patent Publication No. 20090245603) in view of Papier et al. (U.S. Patent Publication No. 20160048651)

Claim 1 –
Regarding Claim 1, Koruga discloses a method comprising:
receiving, by a device, an image of a bug bite (See Koruga Par [0059] which discloses obtaining answers to a series of subjective questions regarding health conditions, esp. dermal conditions, including but not limited to skin color, infection, rash, scratch, insect bite, itch, bleeding; See Koruga Par [0061], [0231], & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment);
receiving, by the device, a location at which the bug bite was sustained (If location where bug bite was sustained is referring to geographical location, see Koruga Par [0061] which discloses a global positioning device coupled to the photograph capturing device for 
inputting, by the device, the image of the bug bite and the location at which the bug bite was sustained into a neural network (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]; If location where bug bite was sustained is referring to geographical location, see Koruga Par [0061] which discloses a global positioning device coupled to the photograph capturing device for determining a location of the photograph capturing device, or for geographical positioning of the user OR If location where bug bite was sustained is referring to an anatomical location See Koruga Par [0064], Par [0158], & Fig. 55 which describe the steps of capturing an image of the subject area at a plurality of locations, identifying a direction of movement of the imaging device for determining the location of the skin condition, such as bug bite as discussed in Koruga Par [0059], on the person’s skin; See Koruga Par [0228] which discloses the use of an artificial neural network, non-linear regression, or fuzzy logic.  Further, the algorithm may be used in skin lesion diagnosis based on probabilistic framework using two kinds of data that may be inputs to the neural network or to non-linear regression such as 
determining, by the device and based on an output of the neural network, a type of bug associated with the bug bite and a treatment facility location for treating the bug bite, based on inputting the image of the bug bite and the location at which the bug bite was sustained into the neural network (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]; Therefore, it is understood that in order to make a proper diagnosis and subsequent treatment, the type of bug associated with the bug bite must also be determined); and
Koruga does not explicitly disclose the following limitations:
displaying, by the device, the type of bug associated with the bug bite and the treatment facility location for treating the bug bite, based on determining the type of bug associated with the bug bite and the treatment facility location for treating the bug bite.

Koruga Par [0326] does disclose the determination of possible third party service providers that can be integrated into the system to enable users to receive the best personalized product, service, or treatment selection for the experienced ailment (e.g., such as a bug bite as described in Koruga Par [0059]), including hospitals, physicians, spas, salons, dermatologists, etc. and even considering, based on pre-assessments of the ailment, scheduling options offered online to users with a physician, while also connecting with insurance providers to confirm coverage with the user, constituting the determination of a displaying, by the device, the treatment facility location for treating the bug bite, based on determining the treatment facility location for treating the bug bite.  Therefore, Koruga is relatively silent on displaying the type of bug associated with the bug bite based on determining the type of bug associated with the bug bite.

However, Papier explicitly discloses displaying, by the device, the type of bug associated with the bug bite based on determining the type of bug associated with the bug bite (See Papier Par [0060], Par [0160]- [0163] & [0172] which describe diagnosing a specific ailment of the patient, such as a skin lesion, and further matching the patient’s diagnosis to certain problem oriented modules so that focused subsets of the knowledge database can be quickly viewed by the user, such as the module explicitly described in Papier Par [0225] as Infestations and Bites (with images of organisms, spiders associated with said Infestations and Bites, etc.) and, as further described in Papier Par [0261], yet another alternative embodiment contemplated is for cross-referenced access to image and knowledge databases for the purposes of assisting in the identification of living organisms such as arthropods.  Therefore, the Infestations and Bites module would describe and depict living organisms related to infestations and bites, such as arthropods, which constitute a bug).  The disclosure of Papier is directly applicable to the disclosure of Koruga because both references share limitations and capabilities.  Namely, they are both 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of varying information associated with a diagnosed bug bite, as disclosed in Koruga, to further include the depictions of said organisms or spiders associated with the diagnosed bug bite, as disclosed in Papier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Koruga to further include the depictions of said organisms or spiders associated with the diagnosed bug bite, as disclosed in Papier, so that the patient can quickly identify, view, and confirm the focused subset of the knowledge base that is related to their particular bug bite.  (See Papier Par [0172]).

Claim 3 –
Regarding Claim 3, Koruga and Papier disclose the method of Claim 1 in its entirety.  Koruga further discloses a method, wherein:
further comprising inputting information that identifies a symptom into the neural network (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge. Further, the information associated with the bug bite, including information that identifies a symptom such as a level of pain, a sensation of heat, an itchiness, etc.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]).

Claim 5 –
Regarding Claim 5, Koruga and Papier disclose the method of Claim 1 in its entirety.  Koruga further discloses a method, wherein:
further comprising inputting an age of a user associated with the bug bite into the neural network (See Koruga Par [0059] which constitutes obtaining health assessment and maintenance data from a physiologically polarized light data comprises obtaining data pertaining to age, geography, and demography for a person subjected to health monitoring.  Further, Koruga Par [0308] describes the use of characteristics, such as age, to show what is relevant to the user based on users or peers).

Claim 8 –
Regarding Claim 8, Koruga and Papier disclose the method of Claim 1 in its entirety.  Koruga discloses a method, further comprising:
determining information that identifies a treatment for the bug bite, based on the output of the neural network (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge. Further, the information associated with the bug bite, including information that identifies a symptom such as a level of pain, a sensation of heat, an itchiness, etc.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]); and
displaying the information that identifies the treatment for the bug bite (Koruga Par [0326] does disclose the determination of possible third party service providers that can be integrated 

Claim 9 –
Regarding Claim 9, Koruga and Papier disclose the method of Claim 1 in its entirety.  Koruga further discloses a method, wherein:
the neural network includes a convolutional neural network (See Koruga Par [0062] which utilizes convolutional data from a first image and convoluting data from a second image and comparing extreme positions of at least two unique convolutions generated by convoluting data from the first image and the second image, and determining a distance between minimum and maximum intensity positions in convoluted red minus blue spectral plots from the at least two unique convolutions neural networks for generating a numerical skin type output).


Claim 11 –
Regarding Claim 11, Koruga discloses a device, comprising:
at least one memory configured to store program code (See Koruga Par [0018] which discloses the device comprising a memory module for storing the skin condition assessment instructions/code; See Koruga Par [0359] which discloses the storage medium specifically storing methods, programs, codes, program instructions, and may not be limited to one or more of a CD-ROM, DVD, memory, hard disk, flash drive, RAM, ROM, cache, and the like);
at least one processor configured to read the program code and operate as instructed by the program code (See Koruga Par [0359] which discloses the use a of a processor such as a server, client, network infrastructure, etc. or any kind of computational or processing device capable of executing program instructions), the program code including:
receiving code that is configured to cause the at least one processor to receive an image of a bug bite (See Koruga Par [0059] which discloses obtaining answers to a series of subjective questions regarding health conditions, esp. dermal conditions, including but not limited to skin color, infection, rash, scratch, insect bite, itch, bleeding; See Koruga Par [0061], [0231], & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment), and receive a location at which the bug bite was sustained (If location where bug bite was sustained is referring to geographical location, see Koruga Par [0061] which discloses a global positioning device coupled to the photograph capturing device for determining a location of the photograph capturing device, or for geographical positioning of the user OR If location where bug bite was sustained is referring to an anatomical location See Koruga Par [0064], Par [0158], & Fig. 55 which describe the steps of capturing an image of the subject area at a plurality of locations, identifying a direction of movement of the imaging device for determining 
inputting code that is configured to cause the at least one processor to input the image of the bug bite and the location at which the bug bite was sustained into a neural network
determining code that is configured to cause the at least one processor to determine, based on an output of the neural network, type of bug bite associated with the bug bite and a treatment facility location for treating the bug bite, based on inputting the image of the bug bite and the location at which the bug bite was sustained into the neural network (See Koruga Par [0231] & [0258] which discloses the means for determining the skin ailment based on received information, either manually or as determined by an algorithm; See Koruga Par [0059]-[0060] which discloses obtaining answers to a series of subjective questions regarding health conditions, esp. dermal conditions, including but not limited to skin color, infection, rash, scratch, insect bite, itch, bleeding and uses this information to generate a combination of answers and thereby generate a health state output and a real skin type output.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231].  Therefore, it is understood that in order to make a proper diagnosis and subsequent treatment, the type of bug associated with the bug bite must also be determined); and
Koruga does not explicitly disclose the program code including:
displaying code that is configured to cause the at least one processor to display the type of bug associated with the bug bite and the treatment facility location or treating the bug bite, based on determining the type of bug associated with the bug bite and the treatment facility location for treating the bug bite 

Koruga Par [0326] does disclose the determination of possible third party service providers that can be integrated into the system to enable users to receive the best personalized product, service, or treatment selection for the experienced ailment (e.g., such as a bug bite as described in Koruga Par [0059]), including hospitals, physicians, spas, salons, dermatologists, etc. and even considering, based on displaying code that is configured to cause the at least one processor to display the treatment facility location for treating the bug bite, based on determining the treatment facility location for treating the bug bite.  Therefore, Koruga is relatively silent on displaying code that is configured to cause the at least one processor to display the type of bug associated with the bug bite based on determining the type of bug associated with the bug bite.

However, Papier explicitly discloses displaying code that is configured to cause the at least one processor to display the type of bug associated with the bug bite based on determining the type of bug associated with the bug bite (See Papier Par [0060], Par [0160]- [0163] & [0172] which describe diagnosing a specific ailment of the patient, such as a skin lesion, and further matching the patient’s diagnosis to certain problem oriented modules so that focused subsets of the knowledge database can be quickly viewed by the user, such as the module explicitly described in Papier Par [0225] as Infestations and Bites (with images of organisms, spiders associated with said Infestations and Bites, etc.) and, as further described in Papier Par [0261], yet another alternative embodiment contemplated is for cross-referenced access to image and knowledge databases for the purposes of assisting in the identification of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of varying information associated with a diagnosed bug bite, as disclosed in Koruga, to further include the depictions of said organisms or spiders associated with the diagnosed bug bite, as disclosed in Papier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Koruga to further include the depictions of said organisms or spiders associated with the diagnosed bug bite, as disclosed in Papier, so that the patient can quickly identify, view, and confirm the focused subset of the knowledge base that is related to their particular bug bite.  (See Papier Par [0172]).

Claim 13 –
Regarding Claim 13, Koruga and Papier disclose the device of Claim 11 in its entirety.  Koruga further discloses a device, wherein:
the receiving code is further configured to cause the at least one processor to receive information that identifies a symptom (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge. Further, the information associated with the bug bite, including information that identifies a symptom such as a level of pain, a sensation of heat, an itchiness, etc.  Also, user input in the form of audio, video, or text 

Claim 15 –
Regarding Claim 15, Koruga and Papier disclose the device of Claim 11 in its entirety.  Koruga further discloses a device, wherein:
the receiving code is further configured to cause the at least one processor to receive an age of a user associated with the bug bite (See Koruga Par [0059] which constitutes obtaining health assessment and maintenance data from a physiologically polarized light data comprises obtaining data pertaining to age, geography, and demography for a person subjected to health monitoring.  Further, Koruga Par [0308] describes the use of characteristics, such as age, to show what is relevant to the user based on users or peers).

Claim 18 –
Regarding Claim 18, Koruga and Papier disclose the device of Claim 11 in its entirety.  Koruga discloses a device, wherein:
the determining code is further configured to cause the at least one processor to determine a treatment for the bug bite (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge. Further, the information associated with the bug bite, including information that identifies a symptom such as a level of pain, a sensation of heat, an itchiness, etc.  Also, user input in the form of audio, video, or text and
the displaying code is further configured to cause the at least one processor to display the information that identifies the treatment for the bug bite (Koruga Par [0326] does disclose the determination of possible third party service providers that can be integrated into the system to enable users to receive the best personalized product, service, or treatment selection for the experienced ailment (e.g., such as a bug bite as described in Koruga Par [0059]), including hospitals, physicians, spas, salons, dermatologists, etc. and even considering, based on pre-assessments of the ailment, scheduling options offered online to users with a physician, while also connecting with insurance providers to confirm coverage with the user, constituting the determination of a treatment;  Further, Koruga Par [0342] discloses an online functionality for taking images and data at various locations for the purposes of being able to obtain various information from the community such as an image of a specific location, nearest physical selling location, etc. for receiving the best personalized product, service, or treatment as determined in Par [0326];  Even further, Koruga Par [0342] discloses functionalities that occur on said mobile platform being associated with a user interface in order to view said images and locational data of the third party providers described in Par [0326]).

Claim 19 –
Regarding Claim 19, Koruga and Papier disclose the device of Claim 11 in its entirety.  Koruga further discloses a device, wherein:
the neural network includes a convolutional neural network (See Koruga Par [0062] which utilizes convolutional data from a first image and convoluting data from a second image and comparing extreme positions of at least two unique convolutions generated by convoluting data from the first image and the second image, and determining a distance between 

Claim 20 –
Regarding Claim 20, Koruga the discloses a non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the one or more processors to (See Koruga Par [0359] which discloses the use a of a processor such as a server, client, network infrastructure, etc. or any kind of computational or processing device capable of executing program instructions):
receive an image of a bug bite (See Koruga Par [0059] which discloses obtaining answers to a series of subjective questions regarding health conditions, esp. dermal conditions, including but not limited to skin color, infection, rash, scratch, insect bite, itch, bleeding; See Koruga Par [0061], [0231], & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment);
receive a location at which the bug bite was sustained (If location where bug bite was sustained is referring to geographical location, see Koruga Par [0061] which discloses a global positioning device coupled to the photograph capturing device for determining a location of the photograph capturing device, or for geographical positioning of the user OR If location where bug bite was sustained is referring to an anatomical location See Koruga Par [0064], Par [0158], & Fig. 55 which describe the steps of capturing an image of the subject area at a plurality of locations, identifying a direction of movement of the imaging device for determining the location of the 
input the image of the bug bite and the location at which the bug bite was sustained into a neural network
determine based on an output of the neural network, a type of bug associated with the bug bite and a treatment facility location for treating the bug bite, based on inputting the image of the bug bite and the location at which the bug bite was sustained into the neural network (See Koruga Par [0231] & [0258] which discloses the device being able to manually or automatically determine skin ailments and capture images that enable a user to readily transmit the images to any practitioner for remote assessment, to track progression of a skin condition, rapidly compare images to previous images, other user images or third party images, such as images in a dermascopic database to make an assessment with no need for historical knowledge.  Also, user input in the form of audio, video, or text describing the issue can be used to determine a diagnosis of the varying ailments such as those disclosed in Koruga Par [0059] and in Koruga Par [0231]; Therefore, it is understood that in order to make a proper diagnosis and subsequent treatment, the type of bug associated with the bug bite must also be determined); and
Koruga does not explicitly disclose the following limitations:
display the type of bug associated with the bug bite and the treatment facility location for treating the bug bite, based on determining the type of bug associated with the bug bite and the treatment facility location for treating the bug bite.

Koruga Par [0326] does disclose the determination of possible third party service providers that can be integrated into the system to enable users to receive the best personalized product, service, or treatment selection for the experienced ailment (e.g., such as a bug bite as described in Koruga Par [0059]), including hospitals, physicians, spas, salons, dermatologists, etc. and even considering, based on pre-assessments of the ailment, scheduling options offered online to users with a physician, while also connecting with insurance providers to confirm coverage with the user, constituting the determination of a treatment facility;  Further, Koruga Par [0342] discloses an online functionality for taking images and display the treatment facility location for treating the bug bite, based on determining the treatment facility location for treating the bug bite.  Therefore, Koruga is relatively silent on instructions that, when executed by one or more processors of a device, cause the one or more processors to display the type of bug associated with the bug bite based on determining the type of bug associated with the bug bite.

However, Papier explicitly discloses displaying the type of bug associated with the bug bite based on determining the type of bug associated with the bug bite (See Papier Par [0060], Par [0160]- [0163] & [0172] which describe diagnosing a specific ailment of the patient, such as a skin lesion, and further matching the patient’s diagnosis to certain problem oriented modules so that focused subsets of the knowledge database can be quickly viewed by the user, such as the module explicitly described in Papier Par [0225] as Infestations and Bites (with images of organisms, spiders associated with said Infestations and Bites, etc.) and, as further described in Papier Par [0261], yet another alternative embodiment contemplated is for cross-referenced access to image and knowledge databases for the purposes of assisting in the identification of living organisms such as arthropods.  Therefore, the Infestations and Bites module would describe and depict living organisms related to infestations and bites, such as arthropods, which constitute a bug).  The disclosure of Papier is directly applicable to the disclosure of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of varying information associated with a diagnosed bug bite, as disclosed in Koruga, to further include the depictions of said organisms or spiders associated with the diagnosed bug bite, as disclosed in Papier.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Koruga to further include the depictions of said organisms or spiders associated with the diagnosed bug bite, as disclosed in Papier, so that the patient can quickly identify, view, and confirm the focused subset of the knowledge base that is related to their particular bug bite.  (See Papier Par [0172]).


Claims 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koruga et al. (U.S. Patent Publication No. 20090245603) in view of Papier et al. (U.S. Patent Publication No. 20160048651), further in view of Goodfellow et al. (Deep Learning NPL)

Claim 6 –
Regarding Claim 6, Koruga and Papier disclose the method of Claim 1 in its entirety.  Koruga and Papier do not explicitly disclose a device, wherein:
the neural network is a deep neural network (DNN) (See Koruga Par [0228] which does disclose the use of an artificial neural network, non-linear regression, or fuzzy logic.  Further, the algorithm may be used in skin lesion diagnosis based on probabilistic framework using two kinds of data that may be inputs to the neural network or to non-linear regression such as intensity, size, numbers, and the like and descriptive data such as white, gray, dark, and the like.  However, Koruga does not explicitly disclose this artificial neural network specifically deep neural network, constituting multiple layers of abstraction between the input and output layers).
However, Goodfellow discloses the use of deep neural networks for approximating a desired output via multiple abstraction or hidden layers (See Goodfellow, Chapter 6, pp. 164-167 & pp. 194-197 which discloses the use of neural networks, and the use of the neural network or approximating a desired output based on an input layer and multiple layers or functions that are connected in a chain).  The disclosure of Goodfellow is directly applicable to the method of Koruga, because both disclosures share limitations and capabilities, namely, they are both directed towards the use of neural networks for approximating a desired output via (an) abstraction layer(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial neural network that is already disclosed in Koruga to include more abstraction layers between the input and output layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial neural network to include more abstraction layers between the input and output layers, because using deeper models, or more abstraction layers, can reduce then number of units required to represent the desired function and can reduce the amount of generalization error (See Goodfellow, Chapter 6, pp. 194-197).

Claim 16 –
Regarding Claim 16
the neural network is a deep neural network (DNN) (See Koruga Par [0228] which does disclose the use of an artificial neural network, non-linear regression, or fuzzy logic.  Further the algorithm may be used in skin lesion diagnosis based on probabilistic framework using two kinds of data that may be inputs to the neural network or to non-linear regression such as intensity, size, numbers, and the like and descriptive data such as white, gray, dark, and the like.  However, Koruga does not explicitly disclose this artificial neural network specifically being a deep neural network, constituting multiple layers of abstraction between the input and output layers).
However, Goodfellow discloses the use of deep neural networks for approximating a desired output via multiple abstraction or hidden layers (See Goodfellow, Chapter 6, pp. 164-167 & pp. 194-197 which discloses the use of neural networks, and the use of the neural network or approximating a desired output based on an input layer and multiple layers or functions that are connected in a chain).  The disclosure of Goodfellow is directly applicable to the device of Koruga, because both disclosures share limitations and capabilities, namely, they are both directed towards the use of neural networks for approximating a desired output via (an) abstraction layer(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial neural network that is already disclosed in Koruga to include more abstraction layers between the input and output layers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the artificial neural network to include more abstraction layers between the input and output layers because using deeper models, or more abstraction layers, can reduce then number of units required to represent the desired function and can reduce the amount of generalization error (See Goodfellow, Chapter 6, pp. 194-197).

Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive.
Regarding 35 U.S.C. 101 rejections of Claims 1, 11, & 20, Applicant argues on pp. 7-8 of Arguments/Remarks that the newly amended independent claims such as Claims 1, 11, & 20 contain limitations that cannot be practically performed in the mind such as “inputting”, “determining”, and “displaying” operations.  Accordingly Claim 1, 11, & 20 do not recite an abstract idea.  Examiner respectfully disagrees with Applicant.  As stated above in this Office Action, if the claim limitations, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  As stated in MPEP 2106.04(a)(2)(III), the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid, nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  Even further, MPEP 2106.04(a)(2)(III)(A) states that claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions and such examples of claims that recite mental processes include a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.  In the instant application, the recited device is simply collecting information associated with the patient and the patient’s bug bite such as an image of the bug bite, or a location at which the bug bite was received, the device then analyzes the collected information, and displays certain results of the collection and analysis to determine a bug associated with the bug bite or a treatment facility location.  It should be noted that this is the typical dealings of a dermatologist when diagnosing a bug bite on a patient.  Therefore, the limitations of independent Claims 1, 11, & 20 can be Claims 1, 11, & 20 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1, 11, & 20, Applicant argues on pp. 8 of Arguments/Remarks, that even if the claims do recite an abstract idea, the “displaying” limitation of independent Claims 1, 11, & 20 integrates any alleged judicial exception into a practical application.  Examiner respectfully disagrees with Applicant.  The displaying of a type of bug associated with a user’s bug bite and displaying a treatment facility location merely include instructions to implement an abstract idea on a computer or computer component.  The use of a display is well-known in the art of computerized diagnosis and we are not particularly improving the function of the display or the technology or technical field that the abstract idea is being implemented (See MPEP 2106.04(d)(I)).  Accordingly, Claims 1, 11, & 20 do not amount to a practical application and, therefore, remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 3, 5-6, 8-9, 13, 15-16, & 18-19, Applicant argues on pp. 8 of Arguments/Remarks, that because Claims 1, 11, & 20 are purportedly integrated into a practical application, dependent Claims 3, 5-6, 8-9, 13, 15-16, & 18-19 also represent patentable subject matter.  Examiner respectfully disagrees with Applicant.  As stated above, Claims 1, 11, & 20 do not amount to a practical application and, therefore, remain rejected under 35 U.S.C. 101.  Therefore, dependent Claims 3, 5-6, 8-9, 13, 15-16, & 18-19 also remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 102/103 rejections of Claim 1, Applicant argues on pp. 8-10 of Arguments/Remarks that the newly amended limitations of Claim 1 are not explicitly disclosed in their entirety by previously cited portions of Koruga.  Examiner agrees with Applicant and finds Applicant’s arguments persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Koruga, in view of Papier.  Therefore, Claim 1 remains rejected under 35 U.S.C. 103 over Koruga in view of Papier.
Regarding 35 U.S.C. 102/103 rejections of Claims 11 & 20, Applicant argues on pp. 10 of Arguments/Remarks that because Claim 1 is purportedly allowable over the art, Claims 11 and 20 which Examiner respectfully disagrees with Applicant.  As stated above, Claim 1 is not allowable over the art and, therefore, remains rejected under 35 U.S.C. 103.  Therefore, Claims 11 & 20 also remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 102/103 rejections of Claims 3, 5-6, 8-9, 13, 15-16, & 18-19, Applicant argues on pp. 10 of Arguments/Remarks, that because independent Claims 1, 11, & 20 are purportedly allowable, dependent Claims 3, 5-6, 8-9, 13, 15-16, & 18-19 also allowable subject matter  Examiner respectfully disagrees with Applicant.  As stated above, Claims 1, 11, & 20 are not allowable over the art and, therefore, remain rejected under 35 U.S.C. 103.  Therefore, dependent Claims 3, 5-6, 8-9, 13, 15-16, & 18-19 also remain rejected under 35 U.S.C. 103.















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Khan et al. (“GLCM Feature Extraction for Insect Bites Pattern Recognition” NPL) discusses pattern recognition models for extracting features from images of insect bites to further classify insect bites based on their vectors
Sethi et al. (“iSkin Specialist” NPL) discusses a diagnostic support system for aiding dermatologists with quick diagnosis for skin conditions like rash, bug bite, etc. using artificial intelligence image recognition
Poropatich et al. (U.S. Patent Publication No. 20020016720) discloses a series of user interfaces or templates for collecting data from referring provider relating to patient and patient conditions for dermatology and dermatological diagnosis in a remote setting
Savitsky et al. (U.S. Patent Publication No. 20090006419) discloses a remotely operated system for users to receive access to highly relevant healthcare topics for their personal review with minimal searching effort such as via a series of prompts by clicking, using voice recognition, or telemetric data input technology, and subsequently providing the user information on the respective health issue or topic.  Further, Savitsky discloses a treatment facility location determination for bug bite treatment based on patient-provided symptom inputs
Whitehurst et al. (U.S. Patent Publication No. 20160210416) discloses a remote diagnosis system that receives input data from the patient to receive at least some health data elements and uses machine learning to analyze said input data for purposes of determining diagnosis and updating EMR
Slade et al. (U.S. Patent Publication No. 20020016332) discloses a method for treatment for dermal lesions, but specifically lesions caused via envenomation, including spiders, jellyfish, fire ants, various reptiles, etc.
Barnes et al. (U.S. Patent Publication No. 20090318815) discloses an apparatus for analyzing the skin of a subject using hyperspectral sensors such as for the purpose of diagnosing skin lesions caused by insects, etc.
Bandic et al. (U.S. Patent Publication No. 20110301441) discloses an imaging and analyzing system for skin using opto-magnetic method based on RGB and gray images for the purposes of tissue evaluation and diagnosis
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor JANICE MOONEYHAM can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        05/27/21
/JONATHAN DURANT/Primary Examiner, Art Unit 3626